Case: 11-60131     Document: 00511906826          Page: 1    Date Filed: 07/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                             July 2, 2012

                                       No. 11-60131                         Lyle W. Cayce
                                                                                 Clerk

PATRICK MARC AYTON,

                                                   Petitioner
v.

ERIC H. HOLDER, JR., United States Attorney General,

                                                   Respondent



                        Petition for Review of an Order of the
                           Board of Immigration Appeals


Before KING, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:
        The petitioner, Patrick Marc Ayton (“Ayton”), appeals the United States
Board of Immigration Appeals’ (“BIA”) dismissal of Ayton’s appeal of the
Immigration Judge’s (“IJ”) order of removal. Ayton argues that he is entitled to
derivative citizenship, pursuant to § 321(a) of the former Immigration and
Nationality Act, Pub. L. 82-414, 66 Stat. 163 (1952) (“INA”).1 He also argues that




       1
        Section 321(a), codified at 8 U.S.C. § 1432(a) (2000), was repealed by the Child
Citizenship Act of 2000 § 103, Pub. L. 106-395, 114 Stat. 1631. The former version of 8 U.S.C.
§ 1432 was in effect at all times relevant to Ayton’s citizenship claim, and is cited herein as
§ 321.
   Case: 11-60131       Document: 00511906826           Page: 2     Date Filed: 07/02/2012




                                        No. 11-60131

§ 321(a) unconstitutionally discriminated on the basis of gender and legitimacy.2
We affirm the BIA decision.
                           I. FACTS AND PROCEEDINGS
       Ayton was born in the Bahamas on April 12, 1971, to Linval Henriques
Ayton (“Linval”) and Maudeline McDonald. Both parents were listed on his birth
certificate, but they were not married and did not marry at any time
subsequently. In 1972, Linval married a United States citizen and entered the
United States as a lawful permanent resident. He divorced in 1977, and
subsequently naturalized on December 8, 1978. Ayton’s mother also married and
divorced, retaining her married name, Maudeline McDonald Ford (“Ford”).
Ayton and Ford both entered the United States as lawful permanent residents
on March 30, 1983, when Ayton was eleven years old. Ayton moved in with
Linval, and soon thereafter Linval and Ford began to cohabitate. They had six
children together, including Ayton.
       In 1985, Ford suffered cerebral anoxia—a deficiency in the flow of oxygen
to the brain—during a caesarean section surgery and entered a persistent
vegetative state. On April 3, 1987, a physician reported that her condition was
unchanged, that she had “cerebral anoxia, brain death, vegetative state,” and
that she was “very unlikely” to recover. On August 23, 1985, the Circuit Court
for Broward County, Florida adjudged Ford to be incompetent and appointed
Linval as the guardian of her person and property. On July 16, 1987, the same



       2
         Ayton also argues on appeal that he is entitled to relief under Padilla v. Kentucky, 130
S. Ct. 1473 (2010), because he alleges that at no time during his criminal proceedings did his
lawyer or the government tell him that he might be deported. The IJ correctly informed Ayton
that a Padilla v. Kentucky claim of ineffective assistance of counsel may only be raised in a
postconviction proceeding and not in an appeal against an order of removal.

                                               2
   Case: 11-60131   Document: 00511906826        Page: 3   Date Filed: 07/02/2012




                                  No. 11-60131

court ordered $2,000 per month—$ 400 per month for each of Ford’s minor
children—be paid to Linval from Ford’s guardianship depository for the benefit
of her “dependent minor children.” Ayton and his minor siblings continued to live
with Linval during this time. Ford remained in a persistent vegetative state
until her natural death on November 21, 1991, when Ayton was twenty years
old. Ford did not naturalize before her death.
      In 2005, Ayton pled guilty to the charge of conspiring to possess cocaine
with intent to distribute. He was sentenced to sixty-five months of incarceration.
He was not informed that his conviction made him eligible for deportation. In
2008, Ayton was served with notice to appear for removal proceedings. On
September 23, 2009, the IJ conducted a hearing, during which Ayton asserted
derivative citizenship pursuant to INA § 321. The IJ ordered Ayton’s removal.
Because there was no complete transcript of the proceedings, the BIA remanded
the case back to the IJ, who conducted a second hearing and again ordered
Ayton’s removal. On appeal to the BIA, Ayton again claimed derivative
citizenship under INA § 321. He argued that his father had naturalized while he
was still a minor and (1) that his mother suffered brain death while he was still
a minor; or, alternatively (2) that his father had legal custody of him. The BIA
concluded that Ayton’s mother was in a persistent vegetative state, not brain
dead, and that his parents never legally separated, and denied his appeal. Ayton
now appeals to this court, asserting the same claims to derivative citizenship.
                               II. DISCUSSION
                                       A.
      When a petitioner asserts a claim of citizenship but was not born in the
United States, he bears “the burden of proving that he qualifies for


                                        3
  Case: 11-60131    Document: 00511906826     Page: 4   Date Filed: 07/02/2012




                                 No. 11-60131

naturalization.” Marquez-Marquez v. Gonzales, 455 F.3d 548, 554 (5th Cir. 2006)
(internal quotation marks omitted) (quoting Bustamante-Barrera v. Gonzales,
447 F.3d 388, 394-95 (5th Cir. 2006)). Ayton must prove citizenship by a
preponderance of credible evidence. See Matter of Rodriquez-Tejedor, 23 I&N
Dec. 153, 164 (BIA 2001). In reviewing an appeal from an IJ order, the BIA and
this court must “resolve all doubts ‘in favor of the United States and against’
those seeking citizenship.” Bustamante-Barrera, 447 F.3d at 394-95 (quoting
Berenyi v. I.N.S., 385 U.S. 630, 637 (1967)). We review BIA rulings of law de
novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). We need not
resolve here whether the BIA’s interpretation of INA § 321(a) is entitled to
Chevron deference because our conclusion in this case would be the same
whether we interpret the statute de novo or apply Chevron deference. See
Bustamante-Barrera, 447 F.3d at 394.
                                      B.
      Section 321(a) granted automatic derivative citizenship to minor children
born outside of the United States where: (1) both parents naturalized; (2) one
parent naturalized and the other was deceased; or (3) the parent with legal
custody naturalized where the parents were legally separated, or the mother
naturalized where the child was born out of wedlock and paternity had not been
established by legitimation; and if (4) the naturalization took place when the
child was under the age of eighteen years; and (5) the child lawfully resided in
the United States as a permanent resident either when the parent naturalized
or else thereafter began to reside permanently in the United States while under




                                       4
   Case: 11-60131      Document: 00511906826        Page: 5     Date Filed: 07/02/2012




                                     No. 11-60131

the age of eighteen years. § 321(a).3 Because his mother never naturalized, Ayton
needed to prove by a preponderance of credible evidence that he satisfied
§ 321(a)(2) or (3) in order to claim derivative citizenship.4
       Ayton did not prove that his mother was deceased while he was still a
minor and therefore did not satisfy § 321(a)(2). As the BIA explained, in 1952,
when the INA was passed, the definition of death did not include brain death.
Furthermore, the BIA correctly concluded that Ayton failed to prove that his
mother was brain dead according to the contemporary definition of death, which
came into prominence in the early 1980s. The contemporary definition of death
differentiates between brain death and a persistent vegetative state. See NINDS
Coma Information Page, Nat’l Inst. of Neurological Disorders & Stroke, Nat’l
Insts. of Health, http://www.ninds.nih.gov/disorders/coma/coma.htm. According
to the definition of death recommended by the President’s Commission for the
Study of Ethical Problems in Medicine and Biomedical and Behavior Research
(“President’s Commission”) and endorsed by the American Bar Association, the
American Medical Association, and the National Conference of Commissioners
on Uniform State Laws, legal death includes “irreversible cessation of all
functions of the entire brain, including the brain stem.” President’s Commission,
Defining Death: Medical, Legal, and Ethical Issues in the Determination of Death
2 (1981). In Florida, where Ford suffered her brain injury, the statutory
definition of death similarly requires “irreversible cessation of the functioning


      3
        Section 321 was amended in 1978 to raise the age by which all the conditions had to
be met from sixteen years to eighteen years. P.L. 95-417, 92 Stat. 917 (1978).
      4
        Neither party disputes that, because Ayton was seven years old when his father
naturalized and eleven years old when he entered the United States as a permanent resident,
he would be able to satisfy the conditions of § 321(a)(4)-(5).

                                            5
   Case: 11-60131       Document: 00511906826          Page: 6    Date Filed: 07/02/2012




                                       No. 11-60131

of the entire brain, including the brain stem.” Fla. Stat. § 382.009(1). Individuals
in a persistent vegetative state, or a coma, are not brain dead and retain lower
brain functions. NINDS Coma Information Page, supra.
       Ayton did not provide credible evidence that his mother was brain dead
rather than in a persistent vegetative state. Ford’s medical records and the
Broward County adjudication of incompetency used both “brain dead” and
“vegetative state” or “coma” to describe her state, but neither description
provides details that would clarify whether she met the legal and medical
definition of brain death. Moreover, the fact that Ford survived for six years
after she suffered her brain injury suggests that she was in a persistent
vegetative state, but not brain dead. Even with the help of a ventilator and
“intensive medical management,” an adult who suffers loss of all brain and brain
stem functioning can survive only a short period of time, usually 2-10 days,
before her heart stops beating. President’s Commission, supra, at 17. A patient
in a persistent vegetative state, whose brainstem continues to function, can
survive for months or years, id. at 18, as Ford did. Because there is very little
evidence in the record regarding Ford’s brain functioning and what little there
is supports the conclusion that she was in a persistent vegetative state rather
than brain dead, we must conclude that Ayton failed to carry his burden of
proving that his mother was deceased.5

       5
         Ayton argues on appeal that the BIA erred in not considering the report of his
mother’s treating neurologist, Dr. Dickens. However, this report was not likely to support
Ayton’s position. According to Ayton, Dr. Dickens’ report concluded that while Ford was in a
coma, “there [was] no evidence of higher brain function,” that “there [was] no hope for further
improvement of her human brain function,” and that “[i]t [was] expected that she [would]
remain in this vegetative state indefinitely until some intervening medical illness would cause
her demise.” The language suggests that Ford had some lower brain functioning and that Dr.
Dickens considered her to be alive, though in a coma. This language suggests that Ford was

                                              6
   Case: 11-60131       Document: 00511906826       Page: 7   Date Filed: 07/02/2012




                                       No. 11-60131

       Ayton also failed to satisfy § 321(a)(3). Because he claims derivative
citizenship through his father, he must show that his father had legal custody
of him and that his parents had legally separated. “Naturalization is available
‘only as provided by Acts of Congress’ and, even then, only ‘in strict compliance
with the terms of’ such acts.” Bustamante-Barrera, 447 F.3d at 394 (quoting
I.N.S. v. Pangilinan, 486 U.S. 875, 884 (1988)). The language of § 321(a)(3) is
clear and unambiguous. It requires legal separation and legal custody. We have
held that “in the United States, the term ‘legal separation’ is uniformly
understood to mean judicial separation.” Nehme v. I.N.S., 252 F.3d 415, 426 (5th
Cir. 2001) (citing Wedderburn v. I.N.S., 215 F.3d 795, 799 (7th Cir. 2000)). The
children of parents who did not or were unable to obtain a judicial separation
cannot claim derivative citizenship under that clause of § 321(a)(3). See Nehme,
252 F.3d at 419-20, 426; see also Lewis v. Gonzales, 481 F.3d 125, 130 (2d Cir.
2007) (“[T]he first clause of [§ 321(a)(3)] requires a legal separation even if the
child’s parents never married.”). Ayton’s parents never married and never
obtained a legal separation. That Linval became Ford’s guardian after her
accident is irrelevant; guardianship did not create and was not equivalent to
legal separation. Because Ayton’s parents never legally separated, he cannot
claim derivative citizenship pursuant to § 321(a)(3).
       Ayton relies on dicta from the Seventh Circuit and Second Circuit to argue
that he should derive citizenship from his father because his mother’s medical
condition effectively “removed [her] from the picture.” Wedderburn, 215 F.3d at
800 (explaining that “[s]ection 321(a) limits automatic changes to situations in
which the other parent has been removed from the picture—either by death or


in a persistent vegetative state, not brain dead.

                                              7
   Case: 11-60131    Document: 00511906826      Page: 8    Date Filed: 07/02/2012




                                   No. 11-60131

by ‘legal separation’”); see also Lewis, 481 F.3d at 131 (noting that the § 321(a)
exceptions for derivative citizenship where only one parent has naturalized
apply only where “the alien parent has been removed, or removed themself, from
the child’s life to some significant degree, such that their parental rights receive
less respect”). However, this dicta merely provided an explanation as to why the
government provided for derivative citizenship in some limited circumstances.
It could not, and did not, authorize derivative citizenship in circumstances not
identified in the statute. See United States v. Smith, 499 U.S. 160, 167 (1991)
(“‘Where Congress explicitly enumerates certain exceptions . . . additional
exceptions are not to be implied, in the absence of contrary legislative intent.’”
(quoting Andrus v. Glover Constr. Co., 446 U.S. 608, 616-17 (1980)). Ayton does
not qualify for derivative citizenship under any of the circumstances that
Congress enumerated in § 321(a), and we cannot now add to the statute an
exception for the circumstance that presented itself in this case.
                                        C.
      Ayton also contends that § 321(a) violated his equal protection rights
because it discriminates on the basis of legitimacy and gender. Ayton’s gender-
based equal protection claim rests on the argument that the statute permitted
unconstitutional gender-based classification by allowing naturalized mothers to
confer their citizenship on their children born out of wedlock, but not allowing
naturalized fathers to similarly confer their citizenship on their children born
out of wedlock. Ayton’s legitimacy-based equal protection claim is based on the
contention that the statute impermissibly discriminated against the legitimated
children of naturalized mothers.




                                         8
   Case: 11-60131       Document: 00511906826          Page: 9     Date Filed: 07/02/2012




                                       No. 11-60131

       Because this is a constitutional claim, this court is not precluded from
reviewing it even though Ayton failed to raise it before the BIA. See 8 U.S.C.
§ 1252(a)(2)(D).6 However, Ayton’s claim does not implicate equal protection. See,
e.g., Marquez-Morales v. Holder, 377 F. Appx. 361, 365 (5th Cir. 2010)
(unpublished). Because Ayton’s father established Ayton’s paternity, Ayton’s
mother also would not have been able to confer citizenship on Ayton. As a result,
Ayton’s mother did not have a gender-based advantage pursuant to § 321(a)(3),
and his father was not disadvantaged because of his gender. Ayton’s derivative
citizenship claim therefore did not implicate gender-based equal protection
principles. In addition, because Ford never naturalized, Ayton could not have
claimed derivative citizenship through her, even if Linval had not established
paternity. Because Ayton’s legitimacy did not deprive him of derivative
citizenship, his citizenship claim did not implicate equal protection on the basis
of legitimacy.
       Furthermore, Ayton’s equal protection claims fail on the merits. First,
§ 321(a)(3) survives the heightened scrutiny that governs gender discrimination
claims. It is analogous to a similar immigration statute that survived a gender-
based equal protection claim in Nguyen v. I.N.S., 533 U.S. 53 (2001). In Nguyen,
the Supreme Court concluded that an immigration statute that conferred
citizenship on a child born outside of the United States to unmarried parents
only if the mother was a U.S. citizen survived heightened scrutiny. The Court
explained that the differential treatment between unmarried mothers and


       6
        Section 1252(a)(2)(D) is an exception to § 8 U.S.C. 1252(d), which bars this court from
reviewing any claim that an alien petitioner failed to raise before the BIA and therefore failed
to exhaust. 8 U.S.C. § 1252(a)(2)(D); see also Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir.
2009).

                                               9
  Case: 11-60131    Document: 00511906826       Page: 10   Date Filed: 07/02/2012




                                  No. 11-60131

unmarried fathers “serve[d] important governmental objectives and . . . [was]
substantially related to the achievement of those objectives.” Id. at 61 (quoting
United States v. Virginia, 518 U.S. 515, 533 (1996)) (internal quotation marks
omitted). The Supreme Court explained that this statute serves the important
government interests of “assuring that a biological parent-child relationship
exists,” and “ensuring that such an opportunity, inherent in the event of birth
as to the mother-child relationship, exists between father and child before
citizenship is conferred upon the latter.” Id. at 62, 66. Section 321(a) serves the
same important government interest of “assuring that a biological parent-child
relationship exists” before citizenship is conferred on the child of a U.S. citizen.
Id. at 62.
      Ayton’s claim of legitimacy-based discrimination also fails. Because this
claim “does not concern any suspect class, a rational basis is enough to defeat a
constitutional challenge.” Wedderburn, 215 F.3d at 800. Under rational basis
review, the challenged statute will be upheld “‘so long as it bears a rational
relation to some legitimate end.’” LeClerc v. Webb, 419 F.3d 405, 421 (5th Cir.
2005) (quoting Vacco v. Quill, 521 U.S. 793, 799 (1997)). As several circuits have
concluded, differential treatment based on legitimacy rationally serves the
legitimate “purpose of protecting parental rights.” Bustamante-Barrera, 447 F.3d
at 398; see also Barthelemy v. Ashcroft, 329 F.3d 1062, 1066-67 (9th Cir. 2003).
Section 321(a) automatically changes a child’s citizenship, and the government
has a legitimate interest in “limit[ing] automatic changes [in citizenship] to
situations in which the other parent has been removed from the picture—either
by death or by legal separation.” Bustamante-Barrera, 447 F.3d at 398
(alterations in original) (quoting Wedderburn, 215 F.3d at 800) (internal


                                        10
  Case: 11-60131       Document: 00511906826          Page: 11      Date Filed: 07/02/2012




                                       No. 11-60131

quotation marks omitted). Though “Congress [might] have carved out an
additional route to citizenship” for petitioners like Ayton, the statute need not
be “perfect.” Barthelemy, 329 F.3d at 1067.7 It is relevant only that the statute
as drafted passes rational basis review. Id. Because the government has a
rational basis for differentiating between legitimated and non-legitimated
children for the purposes of conferring derivative citizenship, § 321(a)(3) survives
Ayton’s equal protection challenge.
                                   III. CONCLUSION
       For the above reasons, the BIA decision is AFFIRMED.




       7
         Moreover, Congress did carve out a route to citizenship for petitioners like Ayton, who
were not covered by § 321. INA § 322 governed the naturalization of children who had only one
naturalized parent, by providing for citizenship on the petition of such parent as long as the
child was not otherwise disqualified from becoming a citizen and was residing permanently
in the United States. There is no evidence that Linval petitioned to naturalize Ayton pursuant
to § 322.

                                              11